


Exhibit 10.33

 

NOTICE OF GRANT OF PERFORMANCE SHARE AWARD

 

 

Participant

 

Shenandoah Telecommunications Company

Name: 

 

Box 459

Address:  

 

500 Shentel Way

City, State, Zip:  

 

Edinburg, VA

 

 

 

Number of Shares Awarded:

 

Plan:  2005 Stock Incentive Plan (the “Plan”)

 

 

Grant and Vesting. Effective September 17, 2007 (the “Date of Grant”), you have
been granted an award (the “Award”) of ______ shares of common stock (the
“Shares”) of Shenandoah Telecommunications Company (the “Company”) subject to
the following restrictions and conditions on vesting:

 

The Shares will not vest unless the market price for the Company’s Common Stock
equals or exceeds certain benchmarks on certain key dates referred to herein as
a Vesting Determination Date. Provided that you have remained in the continuous
employ of the Company or one of its Affiliates, all of the Shares will fully
vest and become non-forfeitable on the first Vesting Determination Date that the
“30 Day Official Closing Price” of the Company’s Stock is greater than or equal
to the Vesting Target Price.

 

Vesting Determination Date

--------------------------------------------------------------------------------

    Vesting Target Price

--------------------------------------------------------------------------------

    September 17, 2012     $28.70 per share     September 17, 2013     $30.34
per share     September 17, 2014     $31.98 per share     September 17, 2015    
$33.62 per share    

 

A determination of whether or not the 30 Day Official Closing Price exceeds a
particular Vesting Target Price will only be made as of each of the respective
Vesting Determination Dates set forth in the above table and not as of any other
date. If the Shares do not vest on or before the last Vesting Determination Date
set forth in the above table then the Shares will be forfeited.

 

The 30 Day Official Closing Price shall be the average closing price on the
Stock Exchange (as defined in the Plan) for the shares of Shenandoah
Telecommunications Company for the 30 day period ending on the day prior to the
Vesting Determination Date.

 

Dividend and Voting Rights: You will have no voting or dividend rights with
respect to the Shares until such time as they have vested and the Shares are
delivered to you.

 

Transferability: These Shares may not be assigned nor transferred except as
permitted by the 2005 Stock Incentive Plan.

 

 


--------------------------------------------------------------------------------



 

 

Retirement and Waiver of Continuous Service Requirement: If prior to any Vesting
Determination Date, you:

(i)

Retire after obtaining the age of 65 and having completed at least 5 years with
at least 1,000 hours of credited service ; and

(ii)

otherwise been in the continuous employment of the Company and/or one of its
Affiliates from the Date of Grant through your retirement date then for the
purpose of this Grant, you will be considered to be continuously employed
through such Vesting Determination Date.

 

Tax Withholding. Notwithstanding any contrary provision, no certificate
representing the Shares may be released unless and until satisfactory
arrangements (as determined by the Administrator) will have been made by
Participant with respect to the payment of income, employment and other taxes
which the Company determines must be withheld with respect to such Shares. To
the extent determined appropriate by the Company in its discretion, it shall
have the right (but not the obligation) to satisfy any tax withholding
obligations by reducing the number of Shares otherwise deliverable to
Participant. If Participant fails to make satisfactory alternative arrangements
for the payment of any required tax withholding obligations hereunder at the
time any applicable Shares otherwise are scheduled to vest, the Company may, to
the extent permitted by law, satisfy the Participant’s tax withholding
obligations by reducing the number of Shares otherwise deliverable to
Participant.

 

Award not an Employment Agreement. This Award is not a guarantee of continued
service and nothing in this Award shall be deemed to create in any way
whatsoever any obligation on Participant’s part to continue in the service of
the Company, or of the Company to continue Participant’s service with the
Company. In addition, nothing in this Award shall obligate the Company or any
Affiliate, or their respective stockholders, Board of Directors, officers or
employees to continue any relationship which Participant might have as a service
provider or otherwise for the Company or Affiliate.

 

Governing Plan Document and Defined Terms. This Award is subject to all the
provisions of the Plan and its provisions are hereby made a part of this Award,
including without limitation the provisions of Article X (“Performance Shares”)
of the Plan, and are further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of any conflict between the provisions of
this Award and those of the Plan, the provisions of the Plan shall control.

 

Defined terms not explicitly defined in this Notice of Grant shall have the same
definitions as in the Plan.

 

Additional Conditions To Delivery Of Shares. The Company will not be required to
issue any certificate or certificates for Shares prior to fulfillment of all the
following conditions: (a) the admission of such Shares to listing on all stock
exchanges on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any state or federal
law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Company will, in
its absolute discretion, deem necessary or

 


--------------------------------------------------------------------------------



 

advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Company will, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of grant of the Shares as the
Company may establish from time to time for reasons of administrative
convenience.

 

Compliance with Section 409A. Notwithstanding anything to the contrary in the
Plan or this Notice, the Company reserves the right, but is not obligated, to
revise this Grant as it deems necessary or advisable, in its sole discretion and
without the consent of Participant, to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to this Award.

 

Change in Capital Structure. The terms of this Grant shall be adjusted as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups, subdivisions or consolidations of
shares or other similar changes in capitalization.

Governing Law. This Grant shall be governed by the laws of the Commonwealth of
Virginia.

 

SHENANDOAH TELECOMMUNICATIONS

COMPANY

 

 

By ________________________

       Christopher E. French

 

 

 

 

 

 

 